            Case 2:19-cv-01367-RFB-NJK Document 25 Filed 04/14/20 Page 1 of 2




 1   Julie A. Mersch, Esq.
     Nevada Bar No. 004695
 2   LAW OFFICE OF JULIE A. MERSCH
     1100 E. Bridger Ave.
 3   Las Vegas, NV 89101
     (702) 387-5868
 4   Fax: (702) 387-0109
     jam@merschlaw.com
 5   Attorney for Plaintiff Michael Fernandez

 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     MICHAEL FERNANDEZ,                                   CASE NO.: 2:19-cv-01367-RFB-NJK
 9
                            Plaintiff,
10                                                        JOINT STIPULATION AND ORDER
                    vs.                                   TO DISMISS DEFENDANT THE
11                                                        PHOENIX INSURANCE COMPANY
     RONALD BRYANT; and THE PHOENIX                       WITH PREJUDICE
12   INSURANCE COMPANY, DOES I through
     X, inclusive; and ROE CORPORATIONS I
13   through X, inclusive,

14                          Defendants.

15

16           IT IS HEREBY STIPULATED by and between Plaintiff Michael Fernandez and Defendant

17   The Phoenix Insurance Company, by and through their respective counsel, that the claims against

18   Defendant The Phoenix Insurance Company shall be dismissed with prejudice, each party to bear

19   its own costs and attorney’s fees.

20           DATED: April 13, 2020              LAW OFFICE OF JULIE A. MERSCH

21
                                                By:       /s/ Julie A. Mersch
22                                                        Julie A. Mersch, Esq.
                                                          jam@merschlaw.com
23                                                        1100 E. Bridger Ave.
                                                          Las Vegas, NV 89101
24                                                        Attorney for Plaintiff Michael Fernandez

25

26   ////

27   ////

28   ////

                                                      1
     Case 2:19-cv-01367-RFB-NJK Document 25 Filed 04/14/20 Page 2 of 2




 1    DATED: April 13, 2020         RAY LEGO & ASSOCIATES

 2
                                    By:       /s/ Timothy F. Hunter
 3                                            Timothy F. Hunter, Esq.
                                              tfhunter@travelers.com
 4                                            7450 Arroyo Crossing Pkwy., Suite 250
                                              Las Vegas, NV 89113
 5                                              Attorneys for Defendant THE PHOENIX
                                              INSURANCE COMPANY
 6

 7

 8                                  IT IS SO ORDERED:

 9                                  Dated this 14th day of April, 2020.

10
                                ________________________________
11                                 UNITED F.
                                RICHARD   STATES DISTRICTIICOURT JUDGE
                                             BOULWARE,
                                UNITED STATES DISTRICT JUDGE
12
                                DATED this
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                          2
